Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  	Claim 6 depends from canceled claim 5.  The claim has been treated as though it depends from claim 1.	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over McAndrews US 8,960,389 in view of “Get a Grip on Your Bike: Handlebars” and “Continental GatorSkin DuraSkin Tire” (newly cited reference U).
	McAndrews discloses a bicycle assembly configured to have racing and shock absorbing characteristics, the bicycle assembly comprising: 	a bicycle frame including a top tube 24, a down tube, a head tube, and a seat tube 27, a saddle 32 being removably engaged to an upper end of the seat tube, a handle bar 36 being removably engaged to an upper end of the head tube, the bicycle frame being a road bike frame (note there is no special definition of a road bike frame); 	a suspension fork 34 being attached to the bicycle frame and extending downwardly from the head tube; 	a rear shock 40 being attached to the top tube and extending rearwardly and downwardly from the top tube; 	a front tire 28 being rotatably mounted to the suspension fork; and 	a rear tire 30 being rotatably mounted to the rear shock.	McAndrews fails to disclose the handlebars being drop handle bars and the front and rear tires having a slick top tread bereft of any grooving.	However as taught in “Get a Grip on Your Bike: Handlebars”, drop bars are well known in the art and “are so incredibly popular because of the wide range of comfortable hand positions they support.”.   Such hand positions allow for a more comfortable position for a rider.	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify McAndrews by using drop handle bars, as taught by “Get a Grip on Your Bike: Handlebars”, to allow for a more comfortable position for a rider.	Furthermore, as shown by Continental GatorSkin DuraSkin Tire, it is known to provide a tire which has a slick top thread bereft of any grooving.  See the photo at the bottom of page 1.  Also note the product description which recites “Smooth in the center and grippy on the shoulders, this durable road bicycle tire provides superior cornering in any condition’.	Thus it would also have been obvious to one of ordinary skill in the art at the time the invention was made to modify McAndrews to provide tires having a slick top thread bereft of any grooving, as taught by Continental GatorSkin DuraSkin Tire, in order to provide good grip on smooth surfaces and improve cornering.
Claim 2-4 and 6-7  is rejected under 35 U.S.C. 103 as being unpatentable over McAndrews as applied to claim 1 above, and further in view of “Continental GatorSkin Urban Specialty Bicycle Tire with Duraskin”.	McAndrews discloses the claimed invention except for the tires having a ratio of diameter to width being greater than 18.4, having a pressurization greater than 65psi, being free of lugs and slick.	However, such tires are known in the art, as taught by “Continental GatorSkin Urban Specialty Bicycle Tire with Duraskin” which has a ratio 26”/1-1/8” of 23.11, suggested pressurization 95psi, and is free of lugs and is a slick having a sidewall tread (DuraSkin sidewall protection).  Such a tire allows a bicycle less friction when riding on smooth surfaces.	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify McAndrews by using the tire disclosed by “Continental .
Response to Arguments
Applicant's arguments filed 4 May 2021 have been fully considered but they are moot in view of the new grounds of rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646.  The examiner can normally be reached on Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN HURLEY/
Primary Examiner
Art Unit 3611

May 10, 2021